UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22585 Tortoise Pipeline & Energy Fund, Inc. (Exact Name of Registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of Principal Executive Offices) (Zip code) Terry C. Matlack Diane Bono 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and Address of Agent For Service) Registrant's telephone number, including area code: 913-981-1020 Date of fiscal year end: November 30 Date of reporting period: July 1, 2013 - June 30, 2014 Item 1. Proxy Voting Record Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Enterprise Products Partners L.P. 9/30/2013 EPD Proposal to approve the amendment and restatement of the 2008 Enterprise Products long-term incentive plan For For Issuer Proposal to approve the amendment and restatement of the EPD unit purchase plan For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Spectra Energy Corp 4/15/2014 SE Election of Director: Gregory L. Ebel For For Issuer Election of Director: Austin A. Adams For For Issuer Election of Director: Joseph Alvarado For For Issuer Election of Director: Pamela L. Carter For For Issuer Election of Director: Clarence P. Cazalot, Jr. For For Issuer Election of Director: F. Anthony Comper For For Issuer Election of Director: Peter B. Hamilton For For Issuer Election of Director: Michael McShane For For Issuer Election of Director: Michael G. Morris For For Issuer Election of Director: Michael E. J. Phelps For For Issuer Ratification of the appointment of Deloitte & Touche LLP as Spectra Energy Corp's independent registered public accounting firm for fiscal year 2014 For For Issuer An advisory resolution to approve executive compensation For For Issuer Shareholder proposal concerning disclosure of political contributions Against For Shareholder Shareholder proposal concerning methane emissions target Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Noble Energy, Inc. 4/22/2014 NBL Election of Director: Jeffrey L. Berenson For For Issuer Election of Director: Michael A. Cawley For For Issuer Election of Director:Edward F. Cox For For Issuer Election of Director:Charles D. Davidson For For Issuer Election of Director: Thomas J. Edelman For For Issuer Election of Director: Eric P. Grubman For For Issuer Election of Director: Kirby L. Hedrick For For Issuer Election of Director: Scott D. Urban For For Issuer Election of Director: William T. van Kleef For For Issuer Election of Director: Molly K. Williamson For For Issuer To ratify the appointment of KPMG LLP as the company's independent auditor For For Issuer To approve, in a non-binding advisory vote, the compensation of the company's named executive officers For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Magellan Midstream Partners, L.P. 4/24/2014 MMP Election of the following nominees: 1. James C. Kempner 2. Michael N. Mears 3. James R. Montague For For Issuer Advisory resolution to approve executive compensation For For Issuer Ratification of appointment of independent auditor For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Centerpoint Energy, Inc. 4/24/2014 15189T107 CNP Election of Director: Milton Carroll For For Issuer Election of Director: Michael P. Johnson For For Issuer Election of Director: Janiece M. Longoria For For Issuer Election of Director: Scott J. McLean For For Issuer Election of Director: Scott M. Prochazka For For Issuer Election of Director: Susan O. Rheney For For Issuer Election of Director: Phillip R. Smith For For Issuer Election of Director: R.A. Walker For For Issuer Election of Director: Peter S. Wareing For For Issuer Ratify the appointment of Deloitte & Touche LLP as independent auditors for 2014 For For Issuer Approve the advisory resolution on executive compensation For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Marathon Oil Corp 4/30/2014 MRO Election of Director: Gregory H. Boyce For For Issuer Election of Director: Pierre Brondeau For For Issuer Election of Director: Linda Z. Cook For For Issuer Election of Director: Chadwick C. Deaton For For Issuer Election of Director: Shirley Ann Jackson For For Issuer Election of Director: Philip Lader For For Issuer Election of Director: Michael E.J. Phelps For For Issuer Election of Director: Dennis H. Reilley For For Issuer Election of Director: Lee M. Tillman For For Issuer Ratification of the selection of PricewaterhouseCoopers LLP as the independent auditor for 2014 For For Issuer Board proposal for a non-binding advisory vote to approve named executive officer compensation For For Issuer Shareholder proposal seeking a report regarding the company's lobbying activities, policies and procedures Against For Shareholder Shareholder proposal seeking a report regarding the company's methane emissions Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Cabot Oil & Gas Corporation 5/1/2014 COG Election of Director: Dan O. Dinges For For Issuer Election of Director: James R. Gibbs For For Issuer Election of Director: Robert L. Keiser For For Issuer Election of Director: W. Matt Ralls For For Issuer To ratify the appointment of the firm PricewaterhouseCoopers LLP as the independent registered public accounting firm for the company for its 2014 fiscal year For For Issuer To approve, by non-binding advisory vote, the compensation of the company's named executive officers For For Issuer To approve an amendment to the company's Certificate of Incorporation to increase the number of authorized shares of Common Stock of the Company For For Issuer To approve the Cabot Oil & Gas Corporation 2014 Incentive Plan For For Issuer To consider a shareholder proposal to provide a report on the company's political contributions.
